Chester, J.
I find that my opinion in these cases was delivered to, counsel before a statement had been inserted which I had intended to make therein with reference to the value as evidence of the equalization tables made by the State Board of Equalization. These tables, of course, relate to the county as a whole and not to the city of Buffalo, or to any single tax district in the county. They were supplemented by the tables of equalization made by the board of supervisors of Erie county, as between the different tax districts in the county. I think that this was sufficient prima facie proof that the percentage of assessed value of real estate in the Buffalo tax district was not greater than in the rest of the county. By the tables of the State board it ■ appears that real estate in the county was assessed at only seventy-six *146per centum of its full value. The city of Buffalo is the largest tax district in the county. If this percentage was incorrect, as applied to that district, it was, under the circumstances, incumbent upon the defendants to show that. In the absence of any proof on their part showing it, other than the formal oaths of the assessors attached to the local assessment-rolls that they had assessed real estate at its full value, which are entitled to little weight in a matter of this kind, I think an equalization on the basis stated in the opinion was justified and required.